Citation Nr: 9928697	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  93-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
spondylolisthesis, postoperative bilateral fusion, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1992 rating decision of the RO.  

In November 1995 and September 1997, the Board remanded this 
matter for additional development of the record.  

The Board notes that, in a statement dated in January 1981, 
the veteran requested that he be afforded an examination and 
possibly rated for a vision problem which he claimed had its 
inception in service.  Furthermore, at a hearing conducted in 
November 1992, the veteran asserted that the RO had committed 
clear and unmistakable error in its December 1980 decision by 
failing to assign a rating in excess of 10 percent for the 
service-connected spondylolisthesis.  As these matters have 
not been developed for the purpose of appellate review, they 
cannot be considered by the Board at this time and are 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
shown to more nearly approximate a level of impairment 
consistent with that of severe functional limitation of the 
lumbar spine.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected spondylolisthesis, postoperative 
bilateral fusion, have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.41, 4.71a including Diagnostic Codes 5289, 5292, 
5293 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (1998).  

The veteran's low back disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is assignable for severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
with pronounced symptomatology, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under Diagnostic Code 5292, a 20 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  

In support of his claim, the veteran submitted several 
statements and treatment reports from his various private 
treating physicians.  Of significance, is a statement from 
Kenneth Schulze, M.D., indicating that it was his opinion, 
within a reasonable medical probability, that the veteran 
suffered from "lumbar spinal ankylosis (5289) with a 
favorable result" and from a "permanent partial disability 
of 40%."  This opinion has not been disputed by the medical 
evidence of record.  

The veteran was most recently afforded a VA examination in 
July 1998.  At that time, he presented with complaints of 
intermittent bilateral anterior thigh and medial knee pain, 
right worse than left.  Range of motion testing revealed 
forward flexion to 85 degrees, extension to 30 degrees, left 
and right lateral bending to 30 degrees, and left and right 
lateral rotation to 20 degrees.  It was noted, however, that 
the veteran experienced moderate right lumbar paraspinous 
tenderness and pain with left lateral bending and left 
lateral rotation.  

Further examination revealed the veteran to have multiple, 
well-healed surgical scars on the back and flank area.  Light 
touch was noted to be intact over both lower extremities and 
motor function was 5/5 in all groups of both lower 
extremities, except hip flexors, which were reported as 5-/5, 
bilaterally.  Deep tendon reflexes were 2+ at both knees and 
ankles.  Additional findings included negative clonus and 
root tension stretch signs, bilaterally.  

A review of plain radiographs taken in January 1997, showed 
Grade I spondylolisthesis at L5-S1 with solid fusion from L4-
S1 and posterior interspinous wiring at L5-S1.  There was 
also loss of height at the L5-S1 disc.  In addition, very 
slight osteophyte formation was detected in the remainder of 
the lumbosacral spine, as well as anteriorly on the thoracic 
spine.  Cervical spine films were noted to be normal.  

Based on the above examination, the following diagnoses were 
rendered:  Grade I spondylolysis and spinal stenosis, 
previously treated by fusion and currently causing mild 
industrial disability; and, minimal osteoarthritis affecting 
the remainder of the thoracic and lumbar spine compatible 
with current age.  The examining physician further commented 
that in his opinion, the veteran's cervical and thoracic 
complaints were mild and nonspecific and probably related to 
minimal age-related osteoarthritis as opposed to the service-
connected lumbosacral diagnosis.  He also stated that an MRI 
scan had been ordered to assess the veteran's current 
stenosis.  An addendum to the August 1998 examination report 
noted that the MRI had revealed no evidence of disc 
herniation or spinal canal stenosis.  Furthermore, no 
definite perineural scar or arachnoiditis was identified; 
however, the examining physician explained that limited 
evaluation at L4-5 was accomplished secondary to a magnetic 
susceptibility artifact from metal within the veteran's back.  

Based on a review of the evidence of record, the Board finds 
that the clinical evidence, specifically the uncontroverted 
statement by Dr. Schulze, supports the conclusion that the 
veteran's service-connected spondylolisthesis, postoperative 
bilateral fusion, is manifested by a disability picture which 
more nearly approximates that of a severe functional 
limitation with respect to the lumbar spine.  Hence, an 
increased rating of 40 percent is warranted in this case 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extra-schedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  

Evidence has not been presented to show that the veteran's 
current disability picture is not compensated by the actual 
provisions of the rating schedule; nor has he specifically 
raised this issue.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating of 40 percent for the service-connected 
spondylolisthesis, postoperative bilateral fusion, is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

